Citation Nr: 0634841	
Decision Date: 11/09/06    Archive Date: 11/27/06	

DOCKET NO.  05-21 062	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error in a March 
18, 2005, Board decision that denied entitlement to an 
evaluation greater than 50 percent prior to October 22, 2003, 
for post-traumatic stress disorder.  

2.  Whether there was clear and unmistakable error in a March 
18, 2005, Board decision that denied entitlement to an 
evaluation greater than 70 percent from October 22, 2003, for 
post-traumatic stress disorder.  


REPRESENTATION

Moving party represented by:  Zachary M. Stolz, Esq., of 
Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1968 to October 1969.

2.  On June 7, 2005, the veteran filed a motion for revision 
of a March 18, 2005 Board decision based on clear and 
unmistakable error (CUE).  

3.  In October 2006, the appellant and the Secretary filed a 
Joint Motion for Remand pertaining to the March 18, 2005 
Board decision.

4.  In an ORDER signed October 16, 2006, the United States 
Court of Appeals for Veterans Claims (Court) granted the 
October 2006 Joint Motion and remanded the matter for 
compliance with instructions in the Joint Motion.  


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2005); 38 C.F.R. § 20.1400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran challenged a March 18, 2005 Board decision in a 
motion asserting clear and unmistakable error.  [In that 
decision the Board denied entitlement to an evaluation 
greater than 50 percent prior to October 22, 2003, for post-
traumatic stress disorder (PTSD), and denied entitlement to 
an evaluation greater than 70 percent from October 22, 2003, 
for PTSD.]

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2006).

Here, by way of an October 16, 2006 Order, the Court has 
endorsed an October 2006 joint motion to remand the matters 
addressed in the March 18, 2005 Board decision.  Because of 
that Court Order, the matters addressed in that March 2005 
decision are not final.

There is no final decision for the Board to review on the 
basis of clear and unmistakable error; accordingly, the Board 
does not have jurisdiction to adjudicate the merits of the 
motion for revision and it is dismissed with prejudice.  


ORDER

The motion for revision of a March 18, 2005 Board decision 
based on clear and unmistakable error is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



